Citation Nr: 1439176	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-36 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a bullet wound, scar of the proximal medial right thigh.
 
2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a bullet wound, scar of the proximal medial left thigh.
 
3.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI) status post loss of consciousness.

4.  Entitlement to an initial compensable rating for tension headaches secondary to TBI status post loss of consciousness.

5.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) rated as 10 percent disabling prior to February 23, 2012, and 30 percent since February 23, 2012. 




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to November 2001, January 2003 to September 2003, and June 2006 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2011, the Veteran testified before the undersigned during a travel Board hearing.  A copy of the transcript has been associated with the claims file. 

In December 2011 the Board remanded the issues on appeal for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In November 2012 the RO granted the Veteran a higher rating of 30 percent for his service-connected PTSD effective February 23, 2012.  Inasmuch as higher ratings for PTSD are available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The November 2012 rating decision also granted the Veteran service connection for tension headaches secondary to TBI status post loss of consciousness and assigned an initial noncompensable rating effective June 1, 2007.  The Board finds that since this is part and parcel of the Veteran's claim for a higher initial rating for his service-connected TBI status post loss of consciousness that the issue of entitlement to an initial compensable rating for tension headaches is now before the Board. 

As noted in the December 2011 Board remand, in the May 2008 rating decision, the RO denied the claim of service connection for bilateral hearing loss.  The Veteran did not specifically disagree with this decision in his January 2009 notice of disagreement. In the September 2009 VA Form 9, the Veteran asserted that he believed his claim of hearing loss was decided incorrectly.  Unfortunately, this response was not timely and the May 2008 rating decision has become final as it related to the claim of service connection for bilateral hearing loss.  As such, the Board directed for the RO to clarify whether the Veteran wished to pursue this matter and, if so, treat the September 2009 statement as a petition to reopen the claim of service connection for bilateral hearing loss.  However, the Board finds that there is no evidence that the RO has clarified this.  Thus, the Board once again refers it to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA paperless claims reveals additional VA treatment records which were considered by the AOJ in the November 2012 supplemental statement of the case.   

FINDINGS OF FACT

1.  The Veteran's residuals of a bullet wound, scar of the proximal medial right thigh is not manifested by an area or areas exceeding 12 square inches (77 sq. cm.). 

2.  The Veteran's residuals of a bullet wound, scar of the proximal medial left thigh is not manifested by an area or areas exceeding 12 square inches (77 sq. cm.).

3.  The Veteran's residuals of a bullet wound, scar of the proximal medial right thigh is manifested by mild neuralgia of the external cutaneous nerve of the thigh. 

4.  The Veteran's residuals of a bullet wound, scar of the proximal medial left thigh is manifested by mild neuralgia of the external cutaneous nerve of the thigh.

5.  The Veteran's TBI status post loss of consciousness is not shown to be manifested more than a mild subjective cognitive or emotional/behavioral deficit equating to level 1 traumatic brain injury impairment.

6.  The Veteran's tension headaches are not shown to be manifested by one incapacitating episode every two to three months.

7.  Since the date of claim, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flashbacks, avoidance behavior, obsessive compulsive disorder, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a bullet wound, scar of the proximal medial right thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3102, 3.159, 4.56, 4.7, 4.87a, 4.118, Diagnostic Codes 7801, 7803, 7804 (2013).

2.  The criteria for an initial rating in excess of 10 percent for residuals of a bullet wound, scar of the proximal medial left thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3102, 3.159, 4.56, 4.7, 4.87a, 4.118, Diagnostic Codes 7801, 7803, 7804 (2013).

3.  The criteria for a separate noncompensable rating, but no higher, for neuralgia of the external cutaneous nerve of the right thigh as a residual of a bullet wound, scar of the proximal medial right thigh have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8729 (2013).

4.  The criteria for a separate noncompensable rating, but no higher, for neuralgia of the external cutaneous nerve of the left thigh as a residual of a bullet wound, scar of the proximal medial left thigh have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8729 (2013).

5.  The criteria for an initial rating in excess of 10 percent for TBI status post loss of consciousness have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.124a, 4.127 including Diagnostic Codes 8045 (in effect prior to September 23, 2008), 9304; 38 C.F.R. §§ 3.321, 4.124 including Diagnostic Code 8045 (2013).

4.  The criteria for an initial compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2013).

5.  Since June 1, 2007, the criteria for the assignment of an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002) 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his residuals of bullet wounds to the proximal medial right thigh and left thigh, TBI, and PTSD from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection were granted and an initial rating was assigned in the May 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered; as well as the statements by the Veteran.  In this regard, the Board notes that there are no private treatment records of record because the Veteran has not submitted any information or authorization to obtain any outstanding, pertinent private treatment records.  The duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

The Veteran was also afforded VA examinations in March 2008 and February 2012 in conjunction with the claims on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected residuals of bullet wounds to the proximal medial right thigh and left thigh, TBI, and PTSD as they included an interview with the Veteran, a review of the record, and either a full physical examination or mental status examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examinations are necessary.  

In December 2011 the Board remanded in order for the AOJ to obtain outstanding VA treatment records and to afford the Veteran VA examinations.  As noted in the November 2012 supplemental statement of the case (SSOC), VA treatment records were obtained and associated with the claims file.  Additionally, as noted above, the Veteran was afforded new VA examinations in February 2012.  Therefore, the Board finds that the AOJ has substantially complied with the December 2011 remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, in June 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2012). 

Here, during the June 2011 hearing, the undersigned Acting Veterans Law Judge discussed the issues on appeal and what was required to grant the benefits sought.  Also, information was solicited regarding the nature and severity of the Veteran's residuals of bullet wounds to the proximal medial right thigh and left thigh, TBI, headaches, and PTSD.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  In addition, the Board remanded in December 2011 in order to obtain new VA examinations and any outstanding treatment records.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3


Residuals of a Bullet Wound, Scars of the Proximal Medial 
Right Thigh and Left Thigh

The Veteran is currently rated as 10 percent disabling for both his residuals of a bullet wound, scar of the proximal medial right thigh and residuals of a bullet wound, scar of the proximal medial left thigh under Diagnostic Code 7804.  After a careful review of the Veteran's claims file the Board finds that an increased rating is not warranted for either the right thigh or left thigh.  

The rating criteria for Diagnostic Codes 7800 - 7804 were amended effective October 2008; those revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the grants of service connection was the result of the Veteran's claim for service connection for his residuals of a bullet wound, scar of the proximal medial right thigh and left thigh filed in June 2007, and the Veteran has not requested reevaluation under the current criteria.  Therefore, only the pre-October 2008 version of Diagnostic Codes 7801-7804 are applicable.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

At the Veteran's March 2008 VA examination he described some mild aching pain in both scars and paresthesias surrounding the scars.  On examination his scars were mirror images and were located on the proximal medial thighs; they were parallel and were 10 centimeters long by 1 centimeter wide, horizontal, and appeared to have resulted from a single bullet.  There was mild pain to palpation of the scars and no adherence to underlying tissue.  The scars were flat, slightly hypopigmented, and superficial; there was no elevation or depression of the surface contour.  There was also no inflammation, edema, or scar formation.  

The Veteran was afforded a VA examination in March 2012.  It was noted that the Veteran had 2 painful scars; they were painful at times but there were stable.  His scar on the right side was located on the upper medial thigh going posteriorly; it was noted to be superficial and nonlinear and was 11 centimeters by 2.9 centimeters.  The scar on the left side was noted to be on the upper medial-posterior thing and was noted to be .2 centimeters by 2.3 centimeters.  The approximate total area of the superficial non-linear scars was noted to be 33 centimeters squared of the right lower extremity and 21 centimeters squared of the left lower extremity.  The scars did not result in limitation of function. 

After a careful consideration of the Veteran's claims file the Board finds that since the date of claim there is no evidence of residuals of a bullet wound, scar of the proximal medial right thigh and the Veteran's residuals of a bullet wound, scar of the proximal medial left thigh warrant an initial rating in excess of 10 percent.  In order for the Veteran to warrant higher ratings there needs to be evidence that his scar is in an area or areas exceeding 12 square inches (77 sq. cm.); however, at the March 2008 VA examination it was specifically noted that the Veteran's scars on both the right and left thighs were 10 centimeters long by 1 centimeter wide and at the February 2012 VA examination his scar on the right thigh was 33 centimeters squared and his scar on the left thing was 21 centimeters squared.  Thus, the Veteran does not warrant higher initial ratings in excess of 10 percent for either residuals of a bullet wound, scar of the proximal medial right thigh or residuals of a bullet wound, scar of the proximal medial left thigh since the date of claim.  

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his residuals of a bullet wound, scar of the proximal medial right thigh and his residuals of a bullet wound, scar of the proximal medial left thigh and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his residuals of a bullet wound, scar of the proximal medial right thigh and his residuals of a bullet wound, scar of the proximal medial left thigh.  In this regard, as indicated above, the probative evidence indicates that the Veteran's residuals of a bullet wound, scar of the proximal medial right thigh and his residuals of a bullet wound, scar of the proximal medial left thigh is consistent with the presently assigned 10 percent disability ratings.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected residuals of a bullet wound, scar of the proximal medial right thigh and the Veteran's residuals of a bullet wound, scar of the proximal medial left thigh; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of a bullet wound, scar of the proximal medial right thigh and left thigh with the established criteria found in the rating schedule.  The Board finds that the Veteran's residuals of a bullet wound, scar of the proximal medial right thigh and left thigh symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's symptomatology is contemplated by the rating criteria.  There are no additional symptoms of his residuals of a bullet wound, scar of the proximal medial right thigh and left thigh that are not addressed by the rating schedule; the Veteran's neuralgia is discussed herein below.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the Board finds that residuals of a bullet wound, scar of the proximal medial right thigh and left thigh are not manifested by a scar that is in an area or areas exceeding 12 square inches (77 sq. cm.).  Thus, the Board finds that initial ratings in excess of 10 percent for the service-connected bullet wound, scar of the proximal medial right thigh and the bullet wound, scar of the proximal medial of the left thigh are not warranted. 



Neuralgia of the Right Thigh and Left Thigh

At the Veteran's Board hearing he testified that his gunshot wound residuals of the proximal medial right thigh and left thigh were productive of painful motion and he also had numbness, loss of power, and pain.  He also alleged that the diagnostic criteria governing musculoskeletal disorders were also for application in this case.  See 38 C.F.R. § 4.40.  The Board stated in the December 2011 remand that VA regulations provide that separate disabilities arising from a single disease entity [i.e. scars and muscle injuries arising from the same shrapnel wound] are to be rated separately.  See 38 C.F.R. § 4.25; Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Thus, in December 2011 the Board found that further development was necessary to determine whether the Veteran's service-connected gunshot wound residuals included underlying muscle injuries in addition to scars.  It was noted that Muscle Group damage is categorized as slight, moderate, moderately severe or severe, and is evaluated accordingly under 38 C.F.R. § 4.56; also that in relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  The Board also stated that because of the Veteran's contentions that he has experienced numbness and loss of power to his lower extremities throughout the pendency of this appeal that Diagnostic Codes 8529, 8629, and 8729 was necessary; these codes respectively contemplate paralysis, neuritis, and neuralgia of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a.

At the Veteran's February 2012 VA examination his hip flexion was to 125 degrees or greater bilaterally and there was no objective evidence of painful motion; his bilateral hip extension was greater than 5 degrees and there was no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and his rotation was not limited such that he could not toe-out more than 15 degrees.  There was no additional limitation of motion following repetitive use testing and there was no functional loss and/or functional impairment.  The VA examiner stated that the Veteran's hip examinations were normal and there was no evidence of muscle damage to the thighs.  The VA examiner also stated that there was no objective evidence of neurological injury of the thighs.  However, he also stated that based on review of the medical records, medical literature, and his clinical experience the Veteran's pain in the medial-posterior thighs is at least as likely as not neuralgia involving the superficial nerves caused by his gunshot wound of both lower extremities.   He further stated that while the Veteran does not have objective evidence on neurological examination this can be the case in injuries like the Veteran's and his history of pain emanating from the area of the gunshot wound to both medial-posterior thighs is consistent with this.  Thus, neuralgia of both lower extremities is at least as likely as not caused by or a result of the gunshot wound to both thighs during active duty.  The neuralgia would be considered mild in severity.  

The Board finds that while the Veteran does not warrant separate ratings for any Muscle Group Damage under 38 C.F.R. § 4.56 he does warrant separate ratings for neuralgia under 38 C.F.R. § 4.124a, Diagnostic Code 8729.  Diagnostic Code 8729 addresses the criteria for evaluating neuralgia of the external cutaneous nerve of the thigh. Under Diagnostic Code 8729, a disability rating of zero percent is assignable for paralysis which is mild to moderate and a disability rating of 10 percent is assignable for paralysis which is severe to complete in degree. 38 C.F.R. § 4.124a, Diagnostic Code 8729.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth.  38 C.F.R. § 4.124a, Diagnostic Code 8729. 

With peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion, or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board finds that the Veteran's residuals of a bullet wound, scar of the proximal medial right thigh and his residuals of a bullet wound, scar of the proximal medial left thigh both warrant noncompensable ratings for mild neuralgia; the Board finds that there is no evidence of severe to complete neuralgia to warrant a compensable rating. 

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  There is no evidence that any symptomatology associated with the Veteran's neuralgia of the right and left thighs is not contemplated by the now assigned noncompensable disability rating; hence, the established schedular criteria is not inadequate.  Additionally, the Board finds that there is no evidence that the Veteran's neuralgia of the right and left thighs are manifested by frequent periods of hospitalization or that the rating schedule has been rendered impractical at this point.  Therefore, referral for an extraschedular rating is not warranted.  Moreover, the Board finds that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

In sum, the Board finds that the Veteran's residuals of a bullet wound, scar of the proximal medial right thigh and his left thigh are both manifested by mild neuralgia.  Thus, separate noncompensable ratings, but not higher, for mild neuralgia of both the right thigh and left thigh are warranted. 


TBI Status Post Loss of Consciousness 

The May 2008 rating decision granted the Veteran service connection for TBI status post loss of consciousness and assigned him an initial rating of 10 percent effective June 1, 2007.  The Veteran's TBI status post loss of consciousness is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  After a careful review of the Veteran's claims file the Board finds that an initial rating in excess of 10 percent is not warranted. 

The protocol for traumatic brain injuries (TBI) was revised during the pendency of this appeal, see 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  That note also states that a veteran may request review under the new regulations, and a rating under the revised criteria will not have an effective date prior to October 23, 2008; the Veteran requested that the new criteria be used in this case. 

The rating criteria in effect prior to October 23, 2008, state that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207). 

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia association with brain trauma.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Id. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.   A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

At the Veteran's March 2008 VA examination he reported headaches and occasional dizziness when he stood; he also felt "spacey."  He had not fainted or fallen.  He thought that he had some mild memory impairment and slowness of thought at work; sometimes he had to call customers back to answer questions he should have asked the first time he called.  He believed that he was slightly confused and had a slightly decreased attention span and difficulty concentrating.  He did not have difficulty understanding directions, using written language, or comprehending written words.  He did not have delayed reaction time nor did he have any speech or swallowing difficulties.  He was diagnosed with mild TBI because he lost consciousness.  

A May 2008 VA treatment note indicated that the Veteran reported a history of forgetfulness and poor short term memory.  He had to write everything down.  He had moderate aches that were not associated with visual changes, photophobia, nausea, or aura. 

The Veteran was afforded a VA examination in February 2012 and it was stated that for memory, attention, concentrating and executive functions he had a complaint of mild memory loss.  He had normal judgment, his social interaction was routinely appropriate and he was always oriented to person, time, place, and situation.  His motor activity and visual spatial orientation were both normal.  His subjective symptoms do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships; the examples were mild or occasional headaches, mild anxiety.  He had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but do not preclude them.  He was able to communicate by spoken and written language and to comprehend spoken and written language.  He had normal consciousness.  His residuals were headaches and PTSD.  The VA examiner stated that the Veteran had mild neuropsychological dysfunction across all cognitive domains; this included speed of information processing, attention/working memory, learning and memory, and spontaneous and reactive mental flexibility.  

As regards to the criteria in effect prior to October 23, 2008, as noted, purely subjective complaints recognized as symptomatic of brain trauma, would be rated 10 percent and no more under Diagnostic Code 9304.  The 10 percent rating cannot be combined with any other rating for a disability due to brain trauma, and ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia association with brain trauma.  There is no evidence that the Veteran has been diagnosed with multi-infarct dementia.  Consequently, the Veteran would not have been entitled to a rating in excess of 10 percent under Diagnostic Code 9304.

As regards to the revised criteria for TBI in effect since October 23, 2008, the rating criteria provide that the disability is to be evaluated in each area of dysfunction, including cognitive, emotional/behavioral and physical.  First, with respect to the Veteran's physical complaints, including headaches, Diagnostic Code 8045 provides that each are to be evaluated under an appropriate diagnostic code; the Veteran's headaches are discussed in further detail below.  

The February 2012 VA examination provided responses correlating to the ten facets of cognitive impairment and other residuals of TBI not otherwise classified.  Under this table, each facet is given a number based upon level of impairment from 0 to 3, and a fifth level for total impairment.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet. 

A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1." Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

Based on the findings of the February 2012 examination, a 1 is assigned for the first facet-memory, attention, concentration, and executive functions.  Given that judgment was noted to be normal, social interaction was routinely appropriate, and orientation normal, a 0 is assigned for each of these facets.  A score of 0 is also assigned for the facets of motor activity and visual spatial orientation, given that findings on the examination were both normal. 

As for the Veteran's subjective symptoms, a level of 0 is assigned given when his symptoms do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  A "1" is assigned for the facet neurobehavioral effects, given that there was one or more effect that occasionally interfered with workplace or social interaction.  Given that the Veteran's ability to communicate was normal and his state of consciousness was normal, a 0 is assigned for each of these two facets. 

As the highest level of impairment shown is "1," a single rating of 10 percent for the service-connected TBI post status loss of consciousness is warranted under the revised criteria of Diagnostic Code 8045.  For all the foregoing reasons, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's service-connected TBI. 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his TBI and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his TBI.  In this regard, as indicated above, the probative evidence indicates that the Veteran's TBI is consistent with the presently assigned 10 percent disability rating.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected TBI; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  While the Veteran reported that sometimes he has to call customers back to answer questions there is no evidence that any symptomatology associated with the Veteran's TBI is not contemplated by the 10 percent disability rating; hence, the established schedular criteria is not inadequate.  Additionally, the Board finds that there is no evidence that the Veteran's TBI is manifested by frequent periods of hospitalization or that the rating schedule has been rendered impractical at this point.  Therefore, referral for an extraschedular rating is not warranted.  Moreover, the Board finds that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

In sum, the Board finds that the highest level of impairment shown is a "1" and thus, a rating in excess of 10 percent is not warranted for the Veteran's service-connected TBI. 

Tension Headaches

The November 2012 rating decision granted the Veteran service connection for tension headaches secondary to his service-connected TBI status post loss of consciousness and assigned a noncompensable rating effective June 1, 2007, under Diagnostic Codes 8045-8100.  After a careful review of the Veteran's claims file the Board finds that a compensable rating is not warranted. 

The Veteran's headaches have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated at 10 percent.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated at 30 percent.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at 50 percent.  38 C.F.R. § 4.124a.

At the Veteran's March 2008 VA examination he reported a daily headache that usually began in mid-morning and lasted thirty minutes to an hour.  It was steady, non-throbbing, and in the right temporoparietal region.  He did not take any medication and the headache resolved spontaneously.  It was not a migrainous type or cluster headaches but was more like a tension type headache.  

The Veteran's VA treatment notes indicate that in May 2008 he reported that his headaches were moderate and not associated with any visual changes, photophobia, nausea, or aura.  In July 2008 he reported that his headaches occurred daily but were brief, in October 2009 he had one headache that lasted a week, and in December 2009 he stated that they were less intense. 

The Veteran was afforded a VA examination in February 2012.  He reported that a few times a week he had some type of headache; it was noted to be holocranial.  It could be of pressure or sharp quality but he was functional.  They lasted from one hour to half the day; it was mild and he was aware of it.  He had no nausea, photophobia, or phonophobia.  He took Tylenol or ibuprofen at times.  The pain was on both sides of his head.  He did not have any prostrating attacks or any prolonged attacks of either migraine or non-migraine headache pain.  It did impact his ability to work because at times it made him unable to talk on the phone to people. 

The Board finds that based on the evidence of record the Veteran's headaches are not manifested by characteristic prostrating attacks averaging one in two months over the last several months and thus, he does not meet the criteria for a compensable disability rating.  At the March 2008 VA examination he stated that they lasted half an hour to an hour and at the February 2012 VA examination they lasted from an hour to half the day; however, at both VA examinations he reported that he was functional and that they were not prostrating attacks.  His VA treatment notes also reveal that they were moderate and while one lasted a week (in October 2009) there is no evidence that he had prostrating attacks averaging one in two months over the last several months.  Thus, the Board finds that the Veteran's headaches do not warrant a compensable disability rating. 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his tension headaches and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his tension headaches.  In this regard, as indicated above, the probative evidence indicates that the Veteran's tension headaches are consistent with the presently assigned noncompensable disability rating.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected tension headaches; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  While the February 2012 VA examiner stated that the Veteran could not sometimes talk on the phone at work because of his headaches the Board finds that there is no evidence that any symptomatology associated with the Veteran's tension headaches is not contemplated by the assigned noncompensable disability rating; hence, the established schedular criteria is not inadequate.  Additionally, the Board finds that there is no evidence that the Veteran's tension headaches are manifested by frequent periods of hospitalization or that the rating schedule has been rendered impractical at this point.  Therefore, referral for an extraschedular rating is not warranted.  Moreover, the Board finds that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

In sum, the Board finds that the Veteran's tension headaches are not manifested by characteristic prostrating attacks averaging one in two months over the last several months.  Thus, the Veteran's tension headaches do not warrant a compensable rating. 

PTSD

The May 2008 rating decision granted the Veteran a 10 percent disability rating effective June 1, 2007.   During the pendency of the appeal a November 2012 rating decision granted the Veteran a 30 percent disability rating effective February 12, 2012.  After a careful review of the Veteran's claims file the Board finds that his PTSD warrants a higher rating of 50 percent effective June 1, 2007. 

The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2013).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 10 percent disabling prior to February 12, 2012, and 30 percent disabling since February 12, 2012, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Veteran has been assigned GAF scores of 68 in March 2008 and 55 in August 2013.  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt, his service-connected PTSD warrants an initial rating of 50 percent since the date of claim.  Thus, the Board finds that since June 1, 2007, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  

The Veteran was afforded a VA examination in March 2008.  He reported that he had no real involvement with past friends but talked to his buddies from the military almost daily; he moved to Michigan last June to be near his family and to go to school.  He did not have a history of suicide attempt, violence, or assaultiveness.  On examination his general appearance was clean and he was casually dressed.  His pyshcomotor activity was unremarkable, his speech was spontaneous, his affect was constricted, and his attitude was cooperative; he was tired but his attention was intact.  His thought process was goal directed and his thought content was unremarkable; he had no delusions and understood the outcome of his behavior.  He had sleep impairment and slept only four to five hours and felt tired.  He had no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal/suicidal thoughts.  He had good impulse control and there were no episodes of violence.  He had no problems with his activities of daily living.  His remote memory and immediate memory were normal but his recent memory was mildly impaired.  He had recurrent and intrusive distressing recollections of the event including images, thoughts, or perceptions.  He had recurrent distressing dreams and was physiological reactive on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  He made an effort to avoid thoughts, feelings, or conversations associated with the trauma or activities, places, or people that aroused recollections of the trauma.  There was a feeling of detachment or estrangement from others.  He had difficulty falling or staying asleep; he was hypervigiliant and had an exaggerated startle response.  He reported nightmares and daily memories.  He reported avoidance symptoms that were mild but daily.  The VA examiner stated that the Veteran's PTSD was manifested by signs or symptoms that were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was stated that if he was under significant stress his anxiety level may impact efficiency and his sleep impairment may impact efficiency.  He was employed full time and in college so he was functioning well and had a meaningful relationship with his wife.  

At the Veteran's February 2012 VA examination it was noted that he did not have any other mental disorder diagnosed but he was diagnosed with a TBI and that the symptoms could not be delineated.  The VA examiner stated that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  He had friends and was married with a baby girl.  He enjoyed reading and did not have a history of suicide attempts, violence, or assaultiveness.  Until December 2010 he went to school full time and completed a business administration degree and for the past year and half he worked for Meryl Lynch in their retirement benefits contact center.  He had recurrent and distressing recollections of the trauma.  He also made an effort to avoid thoughts, feelings, conversations, activities, and place or people that were associated with the trauma or arouse recollections.  He had feelings of detachment or estrangement from others.  He also had a restricted range of affect and a sense of a foreshortened future.  He reported a difficulty staying or falling asleep, irritability or outbursts of anger, difficulty concentrating, hypervigiliance, and exaggerated startle response.  On examination he had anxiety, chronic sleep impairment, disturbances in motivation and mood, and difficulty in adapting to stressful circumstances, including work or work like setting.  He did exhibit obsessive compulsive personality traits on Axis II.  He was preoccupied with details, rules, lists, order, organization, or schedules; he showed perfectionism and was excessively devoted to work and productivity to the exclusion of leisure activities and friendships.  He was overconscientious, scrupulous, and inflexible on a lot of matters of morality, ethics, or values and was reluctant to delegate tasks.  There was no objective evidence that his PTSD precluded him from obtaining and maintaining gainful employment.  The VA examiner stated that the Veteran's PTSD symptomatology was in the moderate range of severity.  

The Board finds that, since the date of claim, the preponderance of the evidence shows that the Veteran's symptoms are manifested by occupational and social impairment with reduced reliability and productivity.  The Board finds that the Veteran warrants a 50 percent disability rating though he does not meet all of the criteria listed for the 50 percent disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   

First, the Board notes that the February 2012 VA examiner stated that the Veteran's PTSD symptomatology and TBI symptomatology cannot be clearly delineated.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the Board finds that the Veteran's main symptomatology for his TBI are his mild memory impairment and his neurobehavioral effects that occasionally interfered with work or social interaction and these have not been taken into consideration in the granting of the 50 percent rating.

The Board also notes that while the March 2008 VA examiner described the Veteran's PTSD as manifested by signs or symptoms that were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, the symptomatology noted by the March 2008 VA examiner was of increased severity.  Moreover, the February 2012 VA examiner specifically stated that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.   The Veteran's statements and VA examinations reveal that his PTSD symptomatology is manifested by avoidance behavior, feelings of detachment, restricted range of affect, sleep problems, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, and obsessive compulsive personality traits.  Thus, the Board finds that there is evidence that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity and therefore, the Veteran warrants an initial rating of 50 percent. 

However, the Board finds that the Veteran's PTSD symptoms does not rise to the level of the 70 percent disability criteria of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood the evidence of record.  At the Veteran's VA examinations he specifically denied suicidal ideation; he had normal rate, rhythm, tone, and volume; he was oriented to person, place, time, and situation; his thought process was goal directed, logical, and coherent; his personal appearance and hygiene was good; he had no impaired impulse control; he reported good relationships with his family; and there was no evidence that he could not functionally independently, appropriately, and effectively.  Moreover, the Veteran received his degree and was currently working.  Thus, the Board finds that the Veteran does not warrant a higher initial rating of 70 percent.  In addition to not meeting the criteria for a higher initial rating of 70 percent, the Board finds that the Veteran does not warrant a higher initial rating of 100 percent since there is no evidence of total occupational and social impairment; there is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss or inability to perform activities of daily living.  Thus, the Board finds that an initial rating of 50 percent, but not higher, is warranted.  

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Board finds that there is no evidence that any symptomatology associated with the Veteran's PTSD is not contemplated by the now assigned 50 percent disability rating; hence, the established schedular criteria is not inadequate.  Additionally, the Board finds that there is no evidence that the Veteran's PTSD is are manifested by frequent periods of hospitalization or that the rating schedule has been rendered impractical at this point.  Moreover, the Veteran has finished college and had a job that he was doing well at.  Therefore, referral for an extraschedular rating is not warranted.  Moreover, the Board finds that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

In sum, the Board finds that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  Thus, an initial rating of 50 percent but not higher is warranted effective June 1, 2007.  


ORDER

An initial rating in excess of 10 percent for residuals of a bullet wound, scar of the proximal medial right thigh is denied.

An initial rating in excess of 10 percent for residuals of a bullet wound, scar of the proximal medial left thigh is denied

A separate noncompensable rating for neuralgia of the external cutaneous nerve of the right thigh is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

A separate noncompensable rating for neuralgia of the external cutaneous nerve of the left thigh is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An initial rating in excess of 10 percent for TBI post status loss of consciousness is denied. 

An initial compensable rating for tension headaches is denied.

Since June 1, 2007, an initial rating of 50 percent for PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


